The tried court providently exercised its discretion in limiting the scope of defense counsel’s questioning of prospective jurors during voir dire (see CPL 270.15 [1] [c]; People v Pepper, 59 NY2d 353, 358, 359 [1983]; People v Byrd, 284 AD2d 201 [2001]; People v Corbett, 68 AD2d 772, 778-779 [1979], affd 52 NY2d 714 [1980]).
As the People correctly concede, the defendant’s conviction of assault in the third degree must be vacated and that count of the indictment dismissed as an inclusory concurrent count of assault in the second degree (see CPL 300.40 [3] [b]; Penal Law § 120.05 [1]; § 120.00 [1]). Rivera, J.P, Eng, Roman and Sgroi, JJ., concur.